EXHIBIT 99.1 UTMD Reports Financial Performance for Fourth Quarter and Year 2013 Contact:Paul Richins January 30, 2014 (801) 566-1200 Salt Lake City, Utah – Utah Medical Products, Inc. (Nasdaq: UTMD) concluded another excellent financial year in 2013 under difficult conditions. The results according to Generally Accepted Accounting Principles in the U.S. (US GAAP) are clouded somewhat by a favorable adjustment to UTMD’s tax provision, as explained below. In the fourth calendar quarter (4Q) 2013 and year of 2013, UTMD’s changes in U.S. GAAP financial results compared to the same time period in the prior calendar year were as follows: 4Q (October – December) Year (January – December) Sales: +3% (3%) Gross Profit: - (4%) Operating Income: - (2%) Net Income: +54% +12% Earnings Per Share: +51% +10% US GAAP earnings per share (EPS) for the 2013 calendar year were $3.02.Year 2012 EPS were $2.74. Excluding the noncash effects of depreciation, amortization of intangible assets and non-cash stock option expense and asset impairment expense, 2013 consolidated earnings before taxes plus interest expense were $18,136 compared to $18,703 in 2012. Currency amounts in this report are in thousands, except per share amounts and where noted. As shareholders likely remember, in March 2011 UTMD acquired 100% of the stock of Femcare Holdings Limited in the UK, and its subsidiaries.Included in the purchase price were identifiable intangible assets (IIA) of $38.8 million, almost all of which are being amortized over a fifteen year useful life in operating expenses. This approximately $2.5 million per year amortization expense reduces the income statement tax provision, but is not deductible on the tax return. As a consequence, on the acquisition date, UTMD created a deferred tax liability (DTL) on its balance sheet, using UK tax rates then in effect, which represented the tax impact of the amortization of IIA over the fifteen year life. In 2013, the government of Great Britain enacted law that substantially reduces corporate income tax rates looking forward. According to U.S. GAAP, the total effect of the tax rate changes on deferred tax balances is recorded as a component of the income tax provision related to continuing operations for the period in which the law is enacted. In other words, the total reduction in the DTL that results from lower future tax rates over the remaining almost 12 years of Femcare IIA amortization, which amounts to $976, reduced UTMD’s reported 2013 tax provision and increased reported net profit by the same amount, per U.S. GAAP. The adjustment only affected UTMD’s income tax provision, net income and EPS; not sales, gross profits, operating income or earnings before taxes. Without including the effect of reducing the income tax provision, UTMD’s changes in net income and EPS (on a non-GAAP basis) compared to the same time periods in the prior calendar year were as follows: 4Q (October – December) Year (January – December) Net Income: +10% +3% Earnings Per Share: +9% +1% Profitability measures compared to the same time periods in the prior calendar year were as follows: 4Q13 4Q12 Gross Profit Margin (GPM): 59.4% 61.2% 59.9% 60.9% Operating Profit Margin (OPM): 35.3% 36.3% 36.6% 36.6% Net Profit Margin (NPM): 34.4% 23.0% 28.2% 24.5% Without the tax provision adjustment, Net Profit Margin (Non-GAAP):
